Citation Nr: 1711774	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  10-39 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for the service-connected low back strain (back disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded this matter in October 2016 for updated VA medical records, which have been associated with the file, and a VA examination, which the Veteran did not attend.  Thus, no further action is required to satisfy the August 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In June 2015, the RO granted a 20 percent evaluation for radiculopathy of the lower left extremity, secondary to the Veteran's back disability, effective May 2009.  The Veteran did not appeal this decision. 


FINDING OF FACT

For the entire period on appeal, the Veteran's back disability has been manifested by back pain, abnormal gait, and forward flexion to 40 degrees, at worst, with objective evidence of pain. 


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent for the back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability Rating Laws and Regulations 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning a disability rating,   38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's disability is currently rated under Diagnostic Code 5237, which is governed by the General Rating Formula for Diseases and Injuries of the Spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

The criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  Id.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Id.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, swelling, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See DeLuca, 8 Vet. App. at 204-207.  Additionally, painful motion is an important factor of disability, and joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40; see Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  
Increased Rating for the Back Disability

The Veteran contends that he is entitled to a rating in excess of 20 percent for his back disability.  In April 2009, he presented to a private physician for back pain and left lower extremity pain.  Review of an MRI revealed extensive degenerative disc disease (DDD) at the L5-S1 level, near total loss of disc height, and marked foraminal narrowing.  He was diagnosed with severe DDD at L5-S1 and his physician opined that the condition would likely continue to progress.  At a follow-up visit in May 2009, a physical examination showed minimal tenderness over the lumbar spine to deep palpation, no focal muscle spasms, pain with forward flexion, minimal pain with hyperextension, negative straight leg raising, normal strength, and an intact gait.  The Veteran was diagnosed with low back pain and bilateral lower extremity pain, consistent with neurogenic claudication, discogenic back pain with degenerative changes at L4-5 and L5-S1, disc bulge at L4-5 and L5-S1, and lumbar facet joint arthropathy.  

The Veteran was afforded a VA examination in September 2009 to assist in assessing the severity of his service-connected back disability.  He reported that his condition is getting progressively worse and that he has more pain and less range of motion in the lower back.  Initial range of motion testing showed flexion to 60 degrees with objective evidence of pain on motion.  After repetitive use testing, there was an additional loss of 10 degrees for flexion.  A physical examination revealed an antalgic gait and normal muscle strength, but no evidence of muscle spasms or guarding severe enough to cause abnormal gait or spinal contour.  The examiner noted that the Veteran's back disability caused significant effects on his usual occupation as an engineer, including different duty assignments, increased tardiness, and increased absenteeism due to decreased mobility, decreased strength, stamina issues, and pain. 

In a July 2012 letter, the Veteran's private physician stated that the Veteran's condition, from 2009 to July 2012, cannot be described as "lower back strain, mild," as termed by VA.  He further stated that the back disability is going to continue to deteriorate.

The Veteran was afforded another VA spine examination in August 2013.  Initial range of motion testing showed flexion to 40 degrees with objective evidence of pain on motion.  After repetitive use testing, there was no additional loss of range of motion.  A physical examination revealed that the Veteran had guarding or muscle spasms of the lower back that caused abnormal gait.  Muscle strength was normal and there was no evidence of muscle atrophy.  There was evidence of moderate radiculopathy in the left leg but no other neurologic abnormalities.  The examiner reported that the Veteran had intervertebral disc syndrome with incapacitating episodes that lasted at least one week but less than two weeks in the past 12 months.  

The examiner was asked to address, based on the Veteran's private treatment records, the relationship between his private medical diagnoses and service-connected back strain.  The examiner noted that the Veteran's private medical records show diagnoses of DDD in the lumbar spine and a left paracentral herniated nucleus pulposus at L5-S1 with minimal neural encroachment, but she could not render an opinion without resorting to mere speculation.  She further noted that while the Veteran's service-connected condition is muscular in nature and the other diagnoses were related to the joints/spine, the conditions of his service included a history of rocket attacks in Vietnam, a back injury, and reportedly rough helicopter landings.  

The Veteran presented for a private neurology visit in October 2014.  The treatment records show complaints of back pain, altered sensation in the lower extremities, buckling, and diminished range of motion, but no bowel or bladder dysfunction.  A neurological examination showed restricted straight leg raising to 30 degrees, normal muscle strength and tone, an antalgic gait, and diminished sensation in the lower extremities.  Subsequent VA medical records show treatment for complaints of low back pain that is triggered by lifting, sitting, standing, and walking.  

Per the Board's remand in October 2016, the Veteran was scheduled for a VA examination to assist in assessing the current severity of his back disability and whether it should encompass his joint-related diagnoses.  The Veteran cancelled the examination.  Accordingly, because the Board was unable to determine whether the Veteran's joint-related diagnoses were related to his service-connected back strain and the current severity of the back disability in general, the Board will rely on the evidence already associated with the claims file and continue with the Veteran's disability as a low back strain.

In consideration of the lay and medical evidence, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his back disability.  Specifically, the competent evidence shows that, at worst, the Veteran has flexion to 40 degrees with pain, which does not satisfy the range of motion criteria for a 40 percent rating under the General Rating Formula.  Moreover, the evidence does not show the Veteran has favorable ankylosis of the thoracolumbar spine or symptoms that cause similar functional loss. 

The Board also considered whether the Veteran is entitled to a higher rating due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 206-07.  While the Veteran experienced constant back pain, the Veteran's back pain does not produce functional loss that is manifested by adequate evidence of disabling pathology for a rating in excess of 20 percent.  See 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 38.  Additionally, the disability rating is based on the extent to which the Veteran's pain reduced range of motion.  In light of the Veteran's reported symptoms and the medical evidence, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his back disability.  

Even if the Board were to consider rating the Veteran's back condition under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, an increased rating is still not warranted.  To assign a 40 percent rating, the evidence would need to show he experiences incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.   The regulations define an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Here, there is no evidence of record documenting physician-prescribed bedrest for the Veteran's lumbar spine disability. Although the Veteran may voluntarily restrict his physical activities when he experiences increased pain, this is not how VA defines an incapacitating episode. As such, an increased rating is not warranted under the Formula for Rating IVDS Based on Incapacitating Episodes for any period of time on appeal.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the relevant periods on appeal.  The Veteran's service-connected back disability is manifested by signs and symptoms such as back pain, abnormal gait, and limited range of motion.  These signs and symptoms, and their resulting impairment, are aptly contemplated by the rating schedule.  38 C.F.R. § 4.71a.  Additionally, the Veteran's radiculopathy has been separately rated.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration; thus a referral for an extraschedular analysis is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007)). 

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of unemployability has not been raised by the medical evidence or the Veteran's allegations, and entitlement to a TDIU will not be addressed at this time. 

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in May 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's statements, VA medical records, and private records.  The Veteran was also afforded several VA examinations to assist in determining the severity of his back disability.  The examinations were adequate because they were performed by appropriate medical providers, were based on a review of the Veteran's statements, history, and symptomatology, and included the necessary findings.  To the extent the last VA examination is a few years old, that is a direct result of the Veteran's decision not to report for a current examination in 2016. 

Finally, all due process considerations have been met as no new evidence was received following the most recent Supplemental Statement of the Case.  For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist required by the VCAA.


ORDER

Entitlement to a rating in excess of 20 percent for the service-connected back disorder is denied.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


